IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


BERNARD LETRELL ASH,

              Appellant,

 v.                                                       Case No. 5D15-4246

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed July 1, 2016

Appeal from the Circuit Court
for Putnam County,
Clyde E. Wolfe, Judge.

James S. Purdy, Public Defender, and
Edward J. Weiss, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Deborah A. Cheesman,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Bernard Letrell Ash appeals his conviction for the sale of a controlled substance

within 1000 feet of a public housing facility. He argues that the trial court erred in denying

his motion for judgment of acquittal because the State did not prove that the property near

which he sold the controlled substance was a public housing facility, citing Luther v. State,
68 So. 3d 384, 385 (Fla. 5th DCA 2011). Although the appellant in Luther successfully

raised the same issue on appeal, the Luther opinion is of little precedential value because

it did not discuss in any detail the evidence presented at that trial. In this case, however,

we agree with the trial judge that the State presented sufficient evidence from which the

jury could find that Ash sold drugs within 1000 feet of a statutorily-defined public housing

facility. Accordingly, we affirm.

       We review a trial court's ruling on a motion for a judgment of acquittal de novo.

Pagan v. State, 830 So. 2d 792, 803 (Fla. 2002). Sufficient evidence exists to withstand

a defendant's motion for judgment of acquittal when, viewing all evidence in the light most

favorable to the state, a rational trier of fact could find the existence of each element of

the charged crime beyond a reasonable doubt. Id.

       Section 893.13(1)(f), Florida Statutes (defining the charged crime) provides:

              [A] person may not sell, manufacture, or deliver, or possess
              with intent to sell, manufacture, or deliver, a controlled
              substance in, on, or within 1,000 feet of the real property
              comprising a public housing facility at any time. As used in
              this section, the term "real property comprising a public
              housing facility" means real property, as defined in s.
              421.03(12), of a public corporation created as a housing
              authority pursuant to part I of chapter 421.

§ 893.13(1)(f), Fla. Stat. (2013). The jury in this case was properly instructed with respect

to the location element, consistent with the standard jury instruction, that it must find

beyond a reasonable doubt that: "The sale took place in, on, or within 1000 feet of the

real property comprising a public housing facility." For proof of this element, the State

called a twenty-six-year employee of the Palatka Housing Authority (PHA), who testified

that the drug sale took place approximately 150 feet from a public housing facility owned

by PHA. He explained that PHA was a "government entity" established through the City



                                             2
of Palatka to provide "low-income housing" in the city. The witness testified that he knew

the location of all 441 units operated by PHA in Palatka. The State then showed the

witness a surveillance video of the drug transaction that had already been admitted into

evidence. The witness testified that the red brick buildings seen in the video were

"Palatka Housing Authority properties," and that the drug sale captured in the video took

place less than 150 feet from the public housing units. This evidence was clearly sufficient

to withstand Ash's motion for judgment of acquittal as to the location element.

       Ash's argument at trial and on appeal focuses on the fact that this witness, the

maintenance director for PHA, when questioned in cross-examination, was unable to

testify with confidence about the details of how PHA was formed in the 1960s, and initially

said, "I don’t know" in response to a question about whether PHA was "a public or private

corporation." However, the State was not required to prove PHA's incorporation history.

The witness knew, and had already testified to the fact that he worked for the public

housing authority, a governmental entity owned the property at issue. That was sufficient.

       AFFIRMED.


LAWSON, C.J., LAMBERT and EDWARDS, JJ., concur.




                                             3